Citation Nr: 0027619	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred at Baptist Hospital on June 29, 
1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA medical center (VAMC) 
determination of June 1998.  

The certification of appeal also included issues of 
entitlement to increased evaluations for service-connected 
left forearm and left hip fracture residuals.  However, there 
is no evidence of any current claim, rating decision, or 
appeal as to those issues; accordingly, the Board does not 
have jurisdiction over those matters.


FINDINGS OF FACT

1. The veteran is service-connected for postoperative 
fracture of the olecranon process of the left ulna, and for 
fracture of the left hip joint and pelvis, each assigned a 10 
percent evaluation.  

2.  On June 29, 1997, the veteran received private medical 
treatment in Baptist Hospital for chest pain, eventually 
diagnosed as cholecystitis.  

3. Payment or reimbursement of the costs of medical services 
rendered by Baptist Hospital on June 29, 1997, was not 
authorized by the VA.

4. At the time of the veteran's hospitalization and 
treatment, he was not rated permanently and totally disabled 
due to service-connected disability, or participating in a 
course of vocational rehabilitation under the auspices of the 
VA.

5.  The veteran was not treated for a service-connected 
disability during that hospitalization, or for a disability 
which aggravated a service-connected disability.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran on June 
29, 1997, in Baptist Hospital in Miami, Florida.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 & Supp 1999); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay the cost of 
unauthorized medical expenses incurred on June 29, 1997, 
during his treatment in Baptist Hospital for what he believed 
was a medical emergency.  In order to be entitled to payment 
or reimbursement for medical expenses incurred without prior 
authorization from the VA, all of the following must be 
shown:

(a) That the treatment was either for an 
adjudicated service-connected disability, or 
for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
for any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected disability 
(or, under certain circumstances, when 
participating in a course of vocational 
rehabilitation under the auspices of the VA); 
and

(b) that a medical emergency existed of such 
nature that delay would have been hazardous 
to life or health; and

(c) that VA or other Federal facilities were 
not feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.

38 U.S.C.A. § 1728 (West 1991 & Supp. 2000); 38 C.F.R. § 
17.120 (1999).

The record shows that service connection has been established 
for postoperative fracture of the olecranon process of the 
left ulna, and for fracture of the left hip joint and pelvis, 
each assigned a 10 percent evaluation.  During the hospital 
visit at issue, he was treated for chest pain, eventually 
diagnosed as cholecystitis.  Thus, the veteran does not meet 
the first criterion listed for reimbursement of unauthorized 
medical expenses.  All three of the criteria set forth must 
be met before reimbursement may be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).  As a consequence, 
because the veteran has not satisfied the first criterion, 
matters involving whether there was a medical emergency, or 
whether VA facilities were feasibly available are not for 
consideration, and VA may not pay the costs of the veteran's 
private hospital treatment.  See 38 C.F.R. § 17.120.  

The veteran acknowledges that he does not meet the criterion 
pertaining to service connection.  He asserted, in written 
statements received with his notice of disagreement in 
January 1999, and his substantive appeal in May 1999, that a 
VA employee misinformed him concerning the procedure for 
making a claim for unauthorized medical expenses, and that a 
VA physician misdiagnosed his condition, so that, shortly 
thereafter, he had to be treated at the nearest hospital, due 
to a perceived life-threatening emergency.  Due to the 
misinformation and the misdiagnosis, he feels that the 
requirement of treatment of a service-connected disability 
should be waived in his situation.  

Concerning the latter, he asserts that he attempted to use VA 
facilities on June 27, 1997, and that his physician 
misdiagnosed his symptoms and dismissed him to his home, 
thereby forcing him to face a perceived threat to his 
life/health, and go to a non-VA facility for treatment.  
Specifically, he states that he was treated by his primary 
care physician at the VA on June 27, 1997, after about two 
weeks of complaining of upper chest discomfort to VA medical 
center staff.  He maintains that he was experiencing pains in 
his chest when seen on June 27, 1997, and claims that the 
nurse's progress notes to the contrary are wrong.  In 
addition, he states that he had extremely high blood pressure 
at that time.  However, he asserts, the doctor only did an 
electrocardiogram, and no further testing such as a stress 
test or ultrasound, nor did he look at his full medical 
history, which contained a history of gallstones.  He claims 
that gallbladder attack symptoms are commonly mistaken for a 
heart attack.  After the electrocardiogram, the doctor 
diagnosed him with residual flu effects, and sent him home.  

However, he states, the next night, June 28, 1997, he 
suffered upper chest discomfort and nausea which he initially 
thought was indigestion.  Medication was ineffective, and the 
chest pains became more severe.  According to his January 
1999 statement, he then "went to the nearest site to check 
his blood pressure.  Upon checking his blood pressure, which 
read 187/104," he called 911, and was taken by ambulance to 
the nearest hospital, Baptist Hospital.  According to his May 
1999 statement, he was stricken on June 28, 1997, with a 
worsening of his condition, and by the night, realized that 
he had been misdiagnosed, whereupon he called 911.  He 
contends that he was taken by ambulance to the nearest 
emergency room, at Baptist Hospital, because of the life-
threatening nature of his symptoms, despite having informed 
the ambulance personnel that he should be taken to the VAMC.  
He states that he was seen in the emergency room with the 
complaints of severe chest pain, extremely high blood 
pressure, and history of a silent heart attack.  According to 
his report, within minutes of admission to the emergency 
room, he was transferred to a special cardiac emergency care 
unit where, for hours afterward, numerous tests were 
conducted until a heart attack was ruled out and the correct 
diagnosis of cholecystitis was established.   

However, the medical evidence of record does not support this 
version of the events leading up to his treatment at Baptist 
Hospital on June 29, 1997.  According to VA treatment 
records, the veteran was seen on May 8, 1997, complaining of 
flu-like symptoms.  He stated that he had had diarrhea for 
three days, and that he wanted antibiotics.  Blood pressure 
readings of 108/65 and 120/70 were obtained.  On examination, 
the abdomen was soft and nontender.  The assessment was mild 
diarrhea.  

On June 27, 1997, the nurse reported that he was feeling 
"O.K."  He wanted to speak to the doctor, and complained of 
being tired.  His non-fasting glucose level was 107, and his 
blood pressure was 132/80.  When seen by the doctor, he 
reported that he had had a "virus" about two weeks earlier, 
noted to be a flu-like illness, which had resolved, but left 
him fatigued, and his blood pressure had been measured at 
about 150/104 at a drug store and the Red Cross.  A blood 
pressure reading of 140/90 was obtained, on the left and the 
right.  His chest was clear, and the heart was normal on 
examination.  An electrocardiogram was obtained in view of 
the complaints of fatigue, which was essentially within 
normal limits.  The assessment was hypertension, probably 
labile; post viral asthenia/fatigue; increased lipids; and 
stable arteriosclerotic heart disease - coronary artery 
disease.  Laboratory tests were to be scheduled in about two 
months.  

Records from Baptist Hospital show that the veteran arrived 
at the hospital by ambulance on June 29, 1997, at 1:58 a.m., 
complaining of chest pain.  The priority was noted to be 
"2."  Historically, it was noted that the chest pain had 
started three to four hours earlier.  He described midsternal 
pain radiating to the bilateral ribs and back.  The veteran 
also had nausea and vomiting.  His blood pressure was 172/110 
in the right arm, and 165/113 in the left arm.  He was placed 
on a cardiac monitor, and an electrocardiogram was obtained.  
At 2:20 a.m., he was given nitroglycerin.  At 3:00 a.m., his 
blood pressure was 169/92, and he denied chest pain, but 
stated that he had back pain.  At 4:50 a.m., he reported 
epigastric pain, and he was to have a CT scan and ultrasound 
of the abdomen.  An abdominal ultrasound disclosed multiple 
gallstones.  A cardiac consultation resulted in an impression 
of known arteriosclerotic heart disease with acute myocardial 
ischemia to be ruled out, hyperlipidemia, hypertension, 
cholelithiasis, and hypokalemia.  It was noted that if the 
results of a stress test just accomplished did not reveal an 
active area of ischemia, a gastrointestinal work-up was 
suggested.  According to the discharge instructions, the 
veteran was treated for cholecystitis during the admission, 
and he was advised to schedule follow-up care.  

On July 1, 1997, he was seen at the VA, reporting that he had 
developed nausea and vomiting on Saturday, June 28, as well 
as back and chest pain.  He had called 911, and been taken to 
Baptist Hospital, where he was seen in the chest pain 
emergency center, with a final diagnosis of cholecystitis.  
He was currently feeling "o.k."  On July 17, 1997, he 
reported having had another gall bladder attack about two 
weeks earlier, relieved by medication.  It was felt to be 
"time to consider surgery."  In August 1997, he underwent 
laparoscopic cholecystectomy, with preoperative and 
postoperative diagnosis of biliary colic.  

Thus, neither the VA treatment records nor the Baptist 
Hospital records indicate that the veteran complained of the 
same symptoms on June 27, 1997, as he did during his 
admission at Baptist Hospital on June 29, 1997.  The June 27, 
1997, records do not report chest pain, nausea or vomiting.  
He reported earlier having obtained the elevated blood 
pressure readings; his readings obtained on June 27, 1997, 
were 132/80 and 140/90.  Further, the Baptist Hospital 
records from June 29, 1997, report a three to four hour 
history of pertinent symptomatology.  Similarly, when seen at 
the VA on July 1, 1997, he reported that his symptoms had 
begun on June 28, 1997.  We find these contemporaneous 
accounts to be more probative than the veteran's current 
statements regarding the events in question.  

Additionally, although the veteran states that the nurse who 
recorded his complaints on June 27, 1997 was "wrong," her 
entries are corroborated by the physician's entries.  
Moreover, "the Court has held that the law presumes the 
regularity of administrative process 'in the absence of clear 
evidence to the contrary.'"  YT v. Brown, 9 Vet.App. 195, 
199 (1996) (citations omitted).  Thus, the nurse is presumed 
to have accurately recorded his history, and, in view of the 
doctor's evidence, which tends to corroborate the nurse's 
statement, the veteran's allegations alone are not "clear 
evidence to the contrary."  As a consequence, the Board need 
not consider whether such circumstances, if true, would 
provide a basis for the requested relief.  

The veteran's other argument for waiver of the legal 
requirement concerning service-connected disability is that 
he was "misinformed" by a VA employee that any veteran 
suspecting a heart attack should do the prudent thing, which 
was call 911 and go to the nearest hospital, whether or not 
it was a VA facility, and that VA would accept a claim on 
this basis, if the claim was filed within 72 hours.  He 
claims that in a cardiology class in January 1995, a VA 
licensed clinical social worker informed the class that 
timely notification to the VA and proper filing of a claim 
were all that was needed for VA to pay the medical expenses.  
At no time did the social worker mention even vaguely that 
there were other criteria, such as service-connected 
disability, that also had to be met.  He further notes that 
he said to the social worker that he wished he had known 
about the 72-hour rule when he suffered his recent heart 
attack in December 1994, and was treated at Baptist Hospital, 
and VA had been contacted after 72 hours.  The social worker 
replied that the next time he would know to notify the VA in 
72 hours so that the VA WILL pick up the cost.  No mention 
was made of criteria such as service-connected disability.  
Therefore, he followed the social worker's advice and filed 
an "unauthorized claim."  He subsequently told the social 
worker about this, who admitted that he did not know about 
the criterion that the disability must be service-connected.  

Accepting, as accurate, for discussion purposes, the 
veteran's recollection of a conversation which occurred 21/2 
years prior to the June 29, 1997, admission to Baptist 
Hospital, and 4 years prior to his written statement 
concerning the matter, this argument does not provide a basis 
on which to allow the claim.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that benefits may not be paid, nor may a denial of a claim be 
barred, due to erroneous advice provided by a VA employee, 
because payment of government benefits must be authorized by 
statute.  Shields v. Brown, 8 Vet.App. 346, 351(1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In other words, 
a VA employee cannot bind the VA to provide benefits which 
are not authorized by statute.  The Court has further held 
that the advice of a doctor to go to a non-VA hospital is not 
the specific type of authorization contemplated by the 
regulations.  Malone v. Gober, 10 Vet. App. 539 (1997).  

Moreover, it is difficult to see where the veteran may have 
been harmed by such "misinformation," i.e., that he 
detrimentally relied on such information.  In this regard, if 
the veteran's argument is that he would have gone to a VA 
facility if he had known VA would not pay the costs of his 
private hospital treatment, it would be difficult to 
establish that VA facilities were not feasibly available.  
Similarly, it would be difficult to argue that a medical 
emergency was present which precluded his going to the VA 
hospital, if his argument is that he would have acted 
differently had he known VA would not pay for treatment.  
Further, he has claimed that the emergency medical service 
was notified that he was a veteran and should be taken to a 
VA hospital, but he was nevertheless taken to Baptist 
Hospital.  In such circumstances, it does not appear that his 
being under the impression that VA would pay for the costs of 
the private medical care could have made a difference.  

The veteran also contends that proper and timely notification 
within 72 hours was made to the VA, and that his claim should 
therefore be considered under the criteria in 38 C.F.R. § 
17.53.  He contends that Baptist Memorial Hospital was 
approximately two miles away from the point at which he was 
located, and 25 miles from the nearest VA facility.  He 
asserts that even after being informed that he was a veteran 
who should be taken to the VA hospital in Miami, the 
ambulance took him to Baptist Hospital.  He therefore feels 
that the VA facility was geographically inaccessible, and 
that it was not feasible to go to the VA facility, 
particularly in view of his attempt to use VA facilities on 
June 27, 1997, which resulted in his being sent home.  

The regulation cited by the veteran pertains to limitations 
on authorizing treatment in private hospitals, and requires 
that admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. § 17.54 (1999).  

The VA hospital in Miami is approximately 14 miles from the 
Baptist Hospital, and approximately 16.5 miles from where the 
veteran states the ambulance picked him up.  However, we need 
not reach a determination as to whether the VA hospital was 
feasibly available, because the criteria in 38 C.F.R. § 17.53 
are to be applied in conjunction with 38 C.F.R. § 17.52.  
Pursuant to 38 C.F.R. § 17.52, a veteran must be both 
eligible for the contracted care and pre-authorized.  
38 C.F.R. § 17.52(a) (1999); see also 38 U.S.C.A. § 
1703(a)(3) (West 1991).  Here, the veteran did not meet any 
of the eligibility criteria set forth in the regulation; 
specifically, he was not  "receiving hospital care or 
medical services in a VA facility," nor had treatment begun 
while he was a VA inpatient.  See 38 C.F.R. § 17.52(a).  

Furthermore, the admission was not authorized in advance.  In 
the case of an emergency which existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph or other communication, made by the 
veteran or by others in his or her behalf is dispatched to 
the VA within 72 hours after the hour of admission.  
38 C.F.R. § 17.54(a) (1999).  Although the veteran contends 
that he met this requirement, the record does not indicate 
that a claim was made prior to September 1997.  It must be 
noted that a request for VA medical records to be sent to the 
hospital is not a request for authorization of treatment.  
Consequently, since the veteran did not meet the criteria for 
authorization, or for reimbursement of unauthorized 
treatment, the claim must be denied.  


ORDER

Payment or reimbursement for the cost of unauthorized medical 
services provided to the veteran on June 29, 1997, in Baptist 
Hospital in Miami, Florida, is denied.  



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

